En Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Puesto que la nota del registrador en este caso debe ser confirmada por razón dél primer defecto insubsanable que en diclia nota se menciona, nos limitaremos a discutir ese defecto, envolviendo como envuelve la cuestión relativa a la jurisdicción que tiene una corte municipal para ordenar que 'se • otorgue una escritura de venta de propiedad. Puede dudarse si una corte municipal tiene facultad para ordenar en alguna ocasión el otorgamiento de una escritura ele venta de propiedad que en verdad lia sido adquirida por un su-puesto comprador, puesto que tal pleito no envuelve nin-guna reclamación de dinero y las cortes municipales tienen jurisdicción solamente cuando está envuelta una suma inferior a $500. Ferraioli v. Registrador de la Propiedad, 21 D. P. R. 506.
Sin embargo, en este caso algunas de las partes a quie-nes se trata de obligar son menores y la jurisprudencia es-tablecida en el caso de García v. El Registrador, 23 D. P. R. 426, que es un caso paralelo a éste regula la cuestión. En dicho caso dijimos que una venta hecha por el marshal en una acción contra menores en reclamación de cantidad con-fería jurisdicción a esa corte para que se otorgase la venta en cumplimiento ele su sentencia dictada contra los menores, pero que una acción para obligar a que se otorgue una es-critura por los menores era cosa que incumbía exclusivamente a la corte de distrito.
El caso de Sánchez v. El Registrador de Caguas, 27 D. P. R. 768 no tiene aplicación, pues en él simplemente repe-timos la doctrina sentada en el de Flores v. El Registrador de Guayama, 19 D. P. R. 1020, o sea que cuando la venta es consecuencia de una ejecución en un pleito contra meno-res la corte municipal tiene jurisdicción.
*270Debe confirmarse la nota recurrida por el fundamento de que la corte municipal no tenía jurisdicción.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Hut-chison.
El Juez Presidente Sr. Hernández y el Juez Asociado Sr. Aldrey firmaron conformes con la sentencia pero no con sus fundamentos.